Opinion

PER CURIAM.
The petitioner, Alpha W. Nims, filed an amended petition for a writ of habeas corpus on February 10, 2004. After a hearing, the habeas court issued a written memorandum of decision dismissing the amended petition. The petitioner then filed a petition for certification to appeal from the decision, which was denied by the court. This appeal followed.
On June 9, 2000, the petitioner was found guilty of (1) murder in violation of General Statutes § 53a-54a (a), (2) conspiracy to commit murder in violation of General Statutes §§ 53a-48 and 53a-54a (a), and (3) unlawful restraint in the first degree in violation of General Statutes § 53a-95 (a). He was sentenced to a total effective term of seventy years incarceration. The petitioner appealed from his conviction, and this court affirmed the judgment. See State v. Nims, 70 Conn. App. 378, 797 A.2d 1174, cert. denied, 261 Conn. 920, 806 A.2d 1056 (2002). In this appeal, the petitioner alleges that his trial counsel was ineffective.
Our examination of the record and briefs and our consideration of the arguments of counsel persuade us that the court did not abuse its discretion in denying the petition for certification to appeal. The issues presented are not debatable among jurists of reason, a court could not resolve the issues in a different manner and the questions are not adequate to deserve encouragement to proceed further. See Owens v. Commissioner of Correction, 63 Conn. App. 829, 831, 779 A.2d 165, cert. denied, 258 Conn. 905, 782 A.2d 138 (2001).
The appeal is dismissed.